Citation Nr: 1724204	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  12-26 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, currently rated as 30 percent disabling.


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to August 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  This case was previously before the Board in August 2015.

In a statement received in October 2015 the Veteran indicated that he no longer desired to be represented in this case and stated that he would proceed in this matter without representation.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that significant evidence (including an April 2015 VA audiological evaluation) pertaining to the issue on appeal has been associated with the claims file since the last AOJ adjudication in August 2013.  Therefore, the Board finds that this matter must be remanded in order for the AOJ to review the new evidence in addition to the evidence already associated with the claims file.  38 C.F.R. §§ 19.37(b), 20.1304(a) (2016).

In August 2015 this case was remanded for the purpose of affording the Veteran a Board hearing on this matter.  A note in the Board's Veterans Appeals Control and Locator System (VACOLS) seems to indicate that the Veteran did not appear for his hearing, but there are no further details (such as how and when the appropriate notice was given) noted in VACOLS or in the Veteran's VBMS (Veterans Benefits Management System) file.  This matter should be clarified.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records pertaining to treatment of the Veteran dated since April 9, 2015 and associate them with the record.




2.  The AOJ should identify any documentation that indicates that the Veteran failed to attend a scheduled Board hearing on this matter.  If the AOJ is unable to do so, the Veteran must be contacted and asked if he still desires a Board hearing on these matters.

3.  The AOJ should review all additional records received, and if they suggest further development (for example, a current VA audiological examination), arrange for such development.

4.  The AOJ should then, based on all the evidence of record, readjudicate the issue on appeal.  A supplemental statement of the case should be issued, and the Veteran and his representative (if any) should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




